DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7 (all in part), 11, 14-17 (all in part), 19 (in part), 22 (in part),and 24 (in part), as drawn to cancer treatment method comprising administering a modified T cell, a genetically modified mesenchymal stem cell expressing interferon or interleukin) in the reply filed on 11/09/2022 is acknowledged.  The traversal is on the ground that Groups I and II are drawn to methods in which there is a possibility that the mesenchymal stem cells express both an interleukin/cytokine and a checkpoint inhibitor.  This is found persuasive and Groups I and II will be examined together.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7, 10-17, 19, 22, 24, 29 and 43 are pending; claims 29 and 43 are withdrawn from prosecution for being drawn to non-elected subject matter.  Claims 1-7, 10-17, 19, 22, and 24 are examined. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-17, 19, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
The omitted steps are:  it is apparent, from the specification and the examples, that the step of resecting the solid tumor and administration of the genetically modified mesenchymal stem cells (MSC) in the particular cavity created by the rejection is essential for the success of the method. Also essential is considered to be the use of biodegradable synthetic extracellular matrices that permit the migration of the MSCs.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-17, 22, and 24  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
	In the instant case, the specification describes a method of treatment of subject of glioblastoma multiforme in mice in which the cancerous xenograft was surgically resected, by administration of  sECM-encapsulated EGFRvIII CAR T and MSCs expressing IL-12, resulting in the suppression of growth of residual tumors (FIG. 11A-B). Also provided are elements of the methods using anti-PD-L1 CAR and MSC genetically modified to express interferon beta.
However, the claims broadly encompass methods of treatment of any solid tumor cancer in a subject, comprising administering a genetically modified T cell expressing on its cell surface a chimeric T cell antigen receptor comprising a heterologous binding domain that specifically binds any tumor antigen expressed on the surface of cells of any solid cancer, and an intracellular signaling domain, wherein binding of the heterologous binding domain to the tumor antigen on the surface of a cancer cell activates the intracellular signaling domain and the T cell; and administering a genetically modified mesenchymal stem cell, that expressing any heterologous immunomodulatory polypeptide, that potentiates cancer cell killing by the genetically modified T cell.  In contrast to Applicant’s disclosure that shows the use  sECM-encapsulated EGFRvIII CAR T and MSCs expressing IL-12, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman et al. (WO2017167959 – cited by Applicant). 
The reference discloses a method of treating a solid tumor in a mouse subject, abstract; page 7, lines 2-4), the method comprising administering genetically modified CAR-T cells; abstract; page 7, line 5; page 10, lines 10-20) comprising humanized extracellular binding domain (heterologous) that binds to a tumor-associated antigen, an intracellular signaling domain, and an intracellular signaling domain, wherein binding of the antigen to antigen binding domain transduces signals through an anchoring transmembrane moiety to an intracellular signaling domain, activating the T-cell (abstract, p.7, p.10-11). The method further comprises administering human MSCs to mouse subject, wherein the cells can be genetically modified to express a transgene encoding immunomodulatory polypeptides like IL-7 and IL-21 (heterologous immunomodulatory peptide) (p. 5-6, p.18, and p. 31). The intravenous (systemic) injection of anti-CEA CAR T cells with human IL7/IL21 MSCs reduces tumor size below the limit of detection in all mice (p. 31). The CAR-T cell may comprise a scFv antibody (p. 11).
Thus, in the broadest reasonable interpretation, claims 1, 3, and 14 are anticipated by Herman et al.

Claims 1, 3, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Günther et al. (WO2016026854 -cited by Applicant).
Günther et al. teaches a method of treatment of cancer (treatment of tumors) using genetically modified mesenchymal stem cell (MSC) comprising one or more exogenous  immune response-stimulating or immune response-modulating cytokine(s) operably linked to a promoter or promoter/enhancer combination. The tumor microenvironment is thus modulated to attract immune effector cells and facilitate their activation. Disclosed is also the combined administration of  the mentioned mesenchymal stem cells with anti-tumor immunotherapies, such as checkpoint inhibitors, immune cells, for example T cells, such as T cells with artificial T cell receptors, for example a chimeric antigen receptor (CAR-Ts) or exogenous T-Cell Receptor (TCR) transduced cells, NK cells or macrophages/monocytes, or a cancer vaccine (Abstract). MSCs are transformed with retroviral or lentiviral vectors comprising cytokine encoding gene sequences to express genes encoding IL-2, IL-7, IL-12, IL-15, IL-21, IFN gamma, IFN beta, SDF-1, CCL23, CCL 19, CCL1, CCL2, CCL17, CCL22 and/or CCL4 (p. 31). Administration of the modified cells may be done systemically (intravenously) or locally (for example by injection into an area of the subject's body in proximity to a tumor disease) since MSCs have been shown to migrate towards cancerous tissue (p. 25). The anti-tumor treatment comprising the combined administration of said mesenchymal stem cells with an immunotherapy, for example checkpoint inhibitors, including for example antibodies against CTLA-4, PD-1, PD-L 1 and other immune co-stimulatory molecules, immune cells, for example T cells, such as T cells with artificial T cell receptors, for example a chimeric antigen receptor (CAR-Ts) or exogenous T Cell Receptor (TCR) transduced cells, NK cells or macrophages or monocytes, or active immunotherapeutic drugs, for example, tumor antigens, patient-derived tumor material and other therapeutic drugs aiming to activate and/or direct the immune response against a tumor, or features of a tumor (p.1, claims). The CAR-T cells may comprise a scFv (p. 21-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-7, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Günther et al. (WO2016026854) in view of Hingtgen et al.(WO 2016160948) (both cited by Applicant).
The claims are drawn to the method of claim 1, further comprising, before the administering steps, the step of resecting a solid tumor from the subject, wherein the resecting creates a cavity formerly occupied by tumor tissue and the MSC and the CAR T cell are administered in the cavity in a synthetic extracellular matrix.
The teachings of Günther et al. were presented supra and they were silent about the step of resecting a solid tumor from the subject, wherein the resecting creates a cavity formerly occupied by tumor tissue.
Hingtgen et al. discloses a biocompatible scaffold comprising stem cells ( a pliable scaffold) suitable for intracavity administration after surgical removal of a tumor, wherein the scaffold allows the stem cells to migrate away from the scaffold and towards a cancerous or damaged tissue, wherein the stem cells are loaded with a therapeutic agent and/or a reporter molecule (abstract). The scaffold is administered to line the walls of a resection cavity of the brain tumor( p. 2-3).
It would have been obvious for a person of ordinary skill in the art  at the time that the invention was filed to have modified the teachings of Günther et al. by including a matrix administered into resected tumor cavity, as disclosed by Hingtgen et al., and provide the advantage of effectively treating the tumor by using the resection cavity to place the scaffold comprising immunomodulatory agents, with a reasonable expectation of success. This is because known techniques would have been used and a person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

 Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647